ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
US Pan American Solutions, LLC                 ) ASBCA No. 63361
                                               )
Under Contract No. W9133L-20-C-4001            )

APPEARANCE FOR THE APPELLANT:                     Mr. Jorge DelPino
                                                   Vice President

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Benjamin W. Hogan, JA
                                                   Trial Attorney

                                ORDER OF DISMISSAL

       Appellant was ordered, within 21 days, to either file a complaint or show cause
why the appeal should not be dismissed for failure to prosecute. Appellant received the
Show Cause Order on September 28, 2022 but has not responded. Appellant likewise
had failed to respond to repeated Board telephone calls and an earlier Board Order.
Accordingly, the above appeal is dismissed with prejudice under Board Rule 17.

      Dated: October 27, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63361, Appeal of US Pan American
Solutions, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 28, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals